Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 1 of 21



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


   LESSIE GLOVER, individually and                Case No. 19-21900-CIV-ALTONAGA
   on behalf of all others similarly situated,
                                                  CLASS ACTION
             Plaintiff,

   v.

   LM GENERAL INSURANCE COMPANY,
   a Massachusetts Corporation,

         Defendant.
   _________________________________/


                ____________________________________________________________

                       PLAINTIFF’S AMENDEDi MOTION FOR CLASS
                  CERTIFICATION AND INCORPORATED MEMORANDUM
                                         OF LAW
                ___________________________________________________________




     i   Amended per the Court's Order [DE #64]
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 2 of 21



                                                      TABLE OF CONTENTS


  I.     INTRODUCTION ................................................................................................................... 1

  II. FACTUAL BACKGROUND ................................................................................................. 1

  III. PROPOSED CLASS ............................................................................................................... 3

  IV. MEMORANDUM ................................................................................................................... 4

       A. The Class Certification Threshold Requirements are Satisfied ........................................... 4

         i.         Plaintiff Possesses Standing to Assert the Claim ............................................................. 4

         ii.        The Class Is Adequately Defined and Ascertainable ....................................................... 5

       B. The Proposed Class Satisfies the Rule 23(a) Requirements ................................................ 8

         i.         The Class Is Sufficiently Numerous ................................................................................ 8

         ii.        There Are Questions of Law and Fact Common to the Class .......................................... 9

         iii. Plaintiff’s Claim is Typical of the Class’ Claim ............................................................ 10

         iv. Plaintiff and Her Counsel Are Adequate Class Representatives.................................... 11

       C. Class Treatment is Appropriate Pursuant to Rule 23(b) .................................................... 12

         i.         Common Issues Predominate Over Any Individual Issues ............................................ 12

         ii.        Class Treatment Is a Superior Method of Adjudication ................................................. 14

               1.      Class Member Interests Are Supported by Class Treatment ...................................... 15

               2.      No Other Litigation Precludes Class Treatment ......................................................... 16

               3.      It Is Desirable to Concentrate Litigation in This Forum ............................................ 16

               4.      Class Treatment is Manageable .................................................................................. 17

  V. NOTICE ................................................................................................................................ 17

  VI. CONCLUSION ..................................................................................................................... 18




                                                                        i
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 3 of 21




                                        I.      INTRODUCTION
         Plaintiff Leslie Glover (“Plaintiff” or “Ms. Glover”) files this Amended Motion
  for Class Certification and seeks an order certifying the proposed Class as defined herein,
  pursuant to Federal Rule of Civil Procedure 23. As set forth herein, all preconditions for class
  certification set forth in Rule 23(a) are satisfied, and class treatment is viable through Rule 23(b).
  See Fed. R. Civ. P. 23(a) (numerosity, commonality, typicality, and adequacy); (b)(3)
  (predominance and superiority).
         It is difficult to conceive of a case more suitable for class treatment. This case is a simple
  and straightforward breach of contract – Defendant LM General Insurance Company (“Defendant”
  or “LM General”) promised to pay its insureds the actual cash value (“ACV”) of their vehicles in
  the event of a total loss. The ACV of a vehicle includes costs necessary to replace the vehicle,
  including title transfer fees and registration transfer fees (“Transfer Fees”), which are mandatory
  fees imposed by the State of Florida at a flat rate. All class members insured their vehicles through
  a uniform and materially identical policy form (the “Policy”) – questions related to both liability
  and damages are not only common, they are identical. Because the Policy, laws, damages, and
  obligations in this litigation are identical for all class members, resolution of Plaintiff’s claim will
  resolve the claims of all members of the proposed Class in a single stroke. Plaintiff respectfully
  submits this case is quintessentially suitable for class treatment, and requests this Court enter an
  Order certifying the Class as defined herein, appointing Ms. Glover as Class Representative and
  the undersigned as Class Counsel, and directing the parties to submit a proposed Notice plan under
  Fed. R. Civ. P. 23(c).
                                 II.     FACTUAL BACKGROUND
      Defendant provides comprehensive and collision private-passenger auto coverage for
   property damage to insureds in Florida. See Plaintiff’s Amended Class Action Complaint [ECF
   11] (“Amended Complaint”) at ¶ 1. As outlined in the Amended Complaint, Defendant
   systematically underpaid not just Plaintiff but thousands of other putative Class Members amounts
                                 Defendant owed its insureds. Id. at ¶ 2.
         Plaintiff’s insurance policy (Exhibit A to the Amended Complaint), under the section
  entitled “Coverage for Damage to Your Auto”, states that Defendant will pay for direct and
  accidental loss to a covered vehicle. Id. at ¶ 33. In the same section, under a provision entitled



                                                    1
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 4 of 21
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 5 of 21



         As Plaintiff’s expert makes clear, Transfer Fees necessary to replace the vehicle are
  imposed at set rates that have not changed at any point during the relevant time period. See Expert
  Report of Karen Matera Regarding Class Data (“Matera Report”) at 3-4, attached as Exhibit D.
  Florida law requires every vehicle to be legally titled. See § 319.21(3) Fla. Stat. (2019). A person
  does not acquire marketable title or otherwise own the vehicle at all unless he or she transfers title
  to their name, nor can they even legally operate the vehicle. See § 319.22 Fla. Stat. (2019). To
  transfer title – and thus comply with such requirements – insureds must pay a fee. Such fee is
  derived from several component parts and amounts to $75.25. See Matera Report at 9. 2
  Additionally, Florida law requires every vehicle to be legally registered. See § 320.02(1) Fla. Stat.
  (2019). As with the title requirement, an insured cannot legally operate the vehicle until he or she
  complies with the statutory requirement. See Matera Report at 14. To register the vehicle, an
  insured must pay at minimum the registration transfer fee of $4.60, which is also derived from
  several component parts. See Matera Report at 13.
         Thus, the aforementioned fees, at minimum, are necessary replacement costs – and thus
  part of the ACV of an insured vehicle – and apply equally to all members of the proposed Class.
                                       III.    PROPOSED CLASS
         Plaintiff seeks to certify the class, defined as follows:
                 All insureds, under a private-passenger property damage Florida
                 auto policy issued by LM General, who made a first-party claim for
                 property damage that was determined to be a covered total-loss and
                 where the total-loss claim payment did not include an amount for
                 Transfer Fees, from May 10, 2014 until the date of any certification
                 order.

         The proposed class differs from the class definition proposed in the Amended Complaint
  in several ways. First, there are minor (but non-substantive) changes to the language merely to add
  clarity. Second, the class proposed herein is limited to LM General insureds to comport with this
  Court’s Order dismissing Liberty Mutual Insurance Company from the case. See Doc. 61. Third,
  the class proposed herein is limited to insureds who did not receive Transfer Fees as a part of the


  2
    There are other fees which are optional or non-mandatory – for example, consumers can pay
  additional fees for specialty plates or duplicate copies or to record a lien. Id. Plaintiff does not
  believe insurers are liable for such optional fees and thus does not seek such fees as damages in
  this action; instead, Plaintiff seeks fee amounts necessary to replace the vehicle, for which Plaintiff
  alleges Defendant is liable.
                                                    3
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 6 of 21



  total-loss payment, given that LM General changed its practices during the relevant time-period
  and began including Transfer Fees in total-loss payments so that insureds who already received
  the relief sought are not included as class members. See Tillman v. Ally Fin. Inc., 2017 U.S. Dist.
  LEXIS 216694, at *4, fn. 3 (M.D. Fla. Sep. 29, 2017) (class definitions narrower than as proposed
  in complaint are “generally allowable”); Bouton v. Ocean Props., Ltd., 322 F.R.D. 683, 693 (S.D.
  Fla. 2017) (class definition may be narrowed, but not broadened, without amending the pleadings).
                                        IV.    MEMORANDUM
         A district court has broad discretion in determining class certification. See, e.g.,
  Washington v. Brown & Williamson Tobacco Corp., 959 F.2d 1566, 1569 (11th Cir. 1992). To
  certify a class, the named plaintiff must have standing, all Rule 23(a) requirements must be
  satisfied, and at least one Rule 23(b) must be satisfied. See, e.g., Vega v. T-Mobile USA, Inc., 564
  F.3d 1256, 1265 (11th Cir. 2009); see Fed. R. Civ. P. 23(a) and (b). Courts should analyze the
  merits of the pleadings to the extent necessary to determine whether the Rule 23 requirements are
  satisfied. See, e.g., Ohio State Troopers Ass'n v. Point Blank Enters., 347 F. Supp. 3d 1207, 1218
  (S.D. Fla. 2018). Rule 23 does not grant “courts ‘license to engage in free-ranging merits inquiries
  at the certification stage.’” Cox v. Cmty. Loans of Am. Inc., 625 Fed. Appx. 453, 455 (11th Cir.
  2015) (quoting Amgen Inc. v. Conn. Ret. Plans & Trust Funds, 133 S. Ct. 1184, 1194-95 (2013)).
     A. The Class Certification Threshold Requirements are Satisfied
         To certify a case for class treatment, courts must first find two threshold requirements are
  met: first, that the proposed representative possesses standing to assert each claim, and second,
  that the class is adequately defined and ascertainable.
            i.   Plaintiff Possesses Standing to Assert the Claim
         The first threshold question is whether the named plaintiff possesses Article III standing to
  press each claim alleged on behalf of the class. Griffin v. Dugger, 823 F.2d 1476, 1482 (11th Cir.
  1986) (“Any analysis of class certification must begin with the issue of standing.”). Because this
  case involves only a single-count breach of contract, the inquiry is merely whether Plaintiff
  possesses standing to litigate the alleged breach of contract. See J W v. Birmingham Bd. of Educ.,
  904 F.3d 1248, 1272 (11th Cir. 2018) (that a suit is brought as a class action “adds nothing to the
  question of standing”).
         To satisfy Article III, a plaintiff must allege an injury-in-fact, fairly traceable to the
  defendant’s conduct, and subject to redress by a favorable judicial decision. Miccosukee Tribe of

                                                   4
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 7 of 21



  Indians v. Florida State Athletic Comm'n, 226 F.3d 1226, 1228 (11th Cir. 2000) (setting forth the
  three-part test for constitutional standing). Here, there is no question Plaintiff possesses standing
  to bring the breach of contract claim – indeed, this Court already held Plaintiff plausible alleged a
  valid cause of action, which was an implicit (at least) finding that Plaintiff possesses Article III
  standing. See Doc. 61 (Order on Motion to Dismiss) at 16 (holding Plaintiff plausible alleged a
  valid claim for breach of contract for failure to pay Transfer Fees). For a breach of contract claim,
  “Florida law requires the plaintiff to plead and establish: (1) the existence of a contract; (2) a
  material breach of that contract; and (3) damages resulting from the breach.” Vega v. T-Mobile
  U.S.A., Inc., 564 F.3d 1256, 1272 (11th Cir. 2009). By plausibly alleging Defendant breached its
  contract by failing to pay the full ACV of her insured vehicle, thereby damaging her in the amount
  of at least $79.85, Plaintiff established Article III standing. See Venerus v. Avis Budget Car Rental,
  LLC, 723 Fed. Appx. 807, 813-14 (11th Cir. 2018).
            ii.   The Class Is Adequately Defined and Ascertainable
          Before embarking on the Rule 23 analysis, the plaintiff must first show the class is
  adequately defined and clearly ascertainable. Although the Eleventh Circuit has not yet confirmed
  the standard for ascertainability in this Circuit, 3 Plaintiff easily satisfies the standard articulated in



  3
   In Ocwen Loan Services, LLC v. Belcher, No. 18-90011, 2018 WL 3198552, at *3 (11th Cir. June
  29, 2018), the Eleventh Circuit noted that there is a circuit split as to whether “a plaintiff must
  demonstrate an ‘administratively feasible’ method for determining class membership over and
  above Rule 23’s requirements,” and the Eleventh Circuit “has yet to address this split in a published
  opinion.” For purposes of this Motion, Plaintiff assumes the heightened standard applies.
  However, Plaintiff does not concede it should apply as a matter of course and believes it is an
  atextual requirement imposed as a matter of public policy and is better analyzed within the
  framework of the actual textual requirements rather than as a freestanding precondition. See
  Mullins v. Direct Digital, LLC, 795 F.3d 654, 658 (7th Cir. 2015) (“The policy concerns motivating
  the heightened ascertainability requirement are better addressed by applying carefully the explicit
  requirements of Rule 23(a) and especially (b)(3).”). If Rule 23 should include a freestanding
  administrative feasibility requirement, then it is for Congress to add it. If the text of Rule 23
  already includes an administrative feasibility requirement, then surely it is located in the actual
  text, not a judicially-created threshold requirement. The fact that courts explain the administrative
  feasibility analysis must occur prior to the textual analysis is a concession that the requirement
  cannot be located in the text. See, e.g., Randolph v. J.M. Smucker Co., 303 F.R.D. 679, 685 (S.D.
  Fla. 2014) (“The district court must be satisfied that this requirement can be met even before
  delving into the rigorous analysis of the Rule 23 elements.”). Plaintiff respectfully submits that if
  Congress intended to require administrative feasibility, it could have required administrative
  feasibility, and still could add the requirement requirement, should it so choose; courts, on the
                                                      5
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 8 of 21
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 9 of 21



  Cox v. Porsche Fin. Servs., 330 F.R.D. 322, 331 (S.D. Fla. 2018) (payment data is objective
  criteria), and Dear v. Q Club Hotel, LLC, 2016 U.S. Dist. LEXIS 180873, at *5 (S.D. Fla. Dec. 8,
  2016) (the dates on which relevant incidents occurred is objective criteria), and Thompson v.
  Jackson, 2018 U.S. Dist. LEXIS 194773, at *18 (N.D. Ga. Nov, 15, 2018) (same), with Simer v.
  Rios, 661 F.2d 655, 659 (7th Cir. 1981) (class members could not be identified absent the
  “Sisyphean task” of deciphering their state of mind). Class membership is not only based on
  objective criteria, it is determined by objective evidence Defendant itself possesses; thus, class
  membership can be reliably proven and is not dependent on the “say-so” of putative class members.
  See Karhu, 621 Fed. Appx. at 948 (justifying imposition of administrative feasibility requirement
  because forcing defendants to accept assertion without evidence of membership would implicate
  due-process protections); Carrera v. Bayer Corp., 727 F.3d 300, 307 (3d Cir. 2013)
  (“Ascertainability provides due process by requiring that a defendant be able to test the reliability
  of the evidence submitted to prove class membership.”). Here, class membership is proven by
  objective evidence, and therefore evidence that can be tested – namely, documents demonstrating
  the claim dates, whether the class member was insured at the time of accident, whether Defendant
  determined the claim to be a total loss, and whether the claim payment included Transfer Fees
  amounts – and thus the ascertainability requirement is clearly satisfied.
         Moreover, the class is adequately defined. See Perez v. Metabolife Int'l, Inc., 218 F.R.D.
  262, 269 (S.D. Fla. 2003) (class definition should not be overly broad, amorphous, or vague). The
  class is defined to only include those who were not paid Transfer Fees, and thus suffered the harm
  alleged in the complaint, thereby excluding anyone already provided amounts Plaintiff claims as
  damages; thus, the class is not overbroad. See Almonor v. Bankatlantic Bancorp, Inc., 261 F.R.D.
  672, 676 (S.D. Fla. 2009) (a class that includes members who could not have suffered the harm
  alleged by the complaint is overbroad); Terrill v. Electrolux Home Prods., 295 F.R.D. 671, 684
  (S.D. Ga. 2013) (class definition tailored to include those who suffered harm as alleged in
  complaint is not overbroad) rev'd on other grounds 2016 U.S. App. LEXIS 5112 (11th Cir. Mar.
  21, 2016). On the other hand, the class is not failsafe, because class membership is not defined by
  reference to the merits of the claim – failure to pay Transfer Fees may or may not constitute a
  breach, and class membership is not defined such that membership depends on whether a breach
  occurred. See Alhassid v. Bank of Am., N.A., 307 F.R.D. 684, 694 (S.D. Fla. 2015) (A fail-safe
  class is one whose definition incorporates the elements of a successful legal claim, such that

                                                   7
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 10 of 21



   determining whether an individual or entity is a member of the class “front-ends a merits
   determination on [the defendant's] liability.”). Finally, it is clear who is and is not a member of the
   class – thus, the class definition is not vague or amorphous. See, e.g., Teahl v. Lazy Flamingo, Inc.,
   2015 U.S. Dist. LEXIS 4444, at *5-7 (M.D. Fla. Jan. 13, 2015) (class definition is too vague if it
   is difficult to know whether someone is a member of the class or is difficult to apply) 2016 U.S.
   Dist. LEXIS 99440, at *15-16 (M.D. Fla. Jun. 21, 2016) (vagueness problem was eliminated and
   class certified because the class definition made clear who qualified as a class member and was
   not difficult to apply).
           Thus, the threshold requirement that the class be adequately defined and clearly
   ascertainable is satisfied here.
       B. The Proposed Class Satisfies the Rule 23(a) Requirements
           “Once a court has considered whether the named class representatives have standing to
   assert claims on behalf of the class, the analysis shifts to the requirements of Fed. R. Civ. P. 23.”
   United Wis. Servs. v. Abbott Labs. (In re Terazosin Hydrochloride Antitrust Litig.), 220 F.R.D.
   672, 684 (S.D. Fla. 2004). First, a plaintiff must satisfy the requirements of Rule 23: numerosity,
   commonality, typicality, and adequacy. Id.
             i.    The Class Is Sufficiently Numerous
           The purpose of the numerosity inquiry is not whether the number of proposed class
   members is “too few,” but rather “whether joinder of proposed class members is impractical.”
   Armstead v. Pingree, 629 F. Supp. 273, 279 (M.D. Fla. 1986). Parties seeking class certification
   do not need to know the “precise number of class members,” but they “must make reasonable
   estimates with support as to the size of the proposed class.” Fuller v. Becker & Poliakoff, P.A.,
   197 F.R.D. 697, 699 (M.D. Fla. 2000); see also Fed. R. Civ. P. 23(a)(1).
           The Eleventh Circuit has held that “‘[g]enerally, less than twenty-one is inadequate, more
   than forty adequate.’” Cheny v. Cyberguard Corp., 213 F.R.D. 484, 490 (S.D. Fla. 2003) (quoting
   Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th Cir. 1986)). Here, insureds whose
   claims were determined to be covered total-loss and who received a total-loss payment that did not
   include Transfer Fees during the relevant time-period are class members; because the amount of
   qualifying insureds is determined by existing, objective evidence, numerosity can be conclusively
   determined, and not merely reasonably estimated. See Brink v. Raymond James & Assocs., Inc.,
   328 F.R.D. 437, 444-45 (S.D. Fla. 2018) (precise definition allows numerosity to be established

                                                     8
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 11 of 21



   because data can show putative class members matching class definition). Data produced by
   Defendant shows that there are over 5,000 class members of the proposed Class. Exh. C (Couch
   Decl.). The numerosity requirement is easily satisfied.
            ii.   There Are Questions of Law and Fact Common to the Class
          “Commonality requires that there be at least one issue whose resolution will affect all or a
   significant number of the putative class members.” Williams v. Mohawk Indus., Inc., 568 F.3d
   1350, 1355 (11th Cir. 2009). Satisfying the commonality requirement is a “low hurdle” under Rule
   23(a)(2). Id. at 1356. “[F]actual differences may exist between class members’ claims without
   defeating certification, provided common questions of law exist.” AA Suncoast Chiropractic
   Clinic, P.A. v. Progressive Am. Ins. Co., 321 F.R.D. 677, 685–86 (M.D. Fla. 2017). “This part of
   the rule does not require that all the questions of law and fact raised by the dispute be common or
   that the common questions of law or fact predominate over individual issues.” Vega v. T-Mobile
   USA, Inc., 564 F.3d 1256, 1268 (11th Cir. 2009) (internal quotations and citations omitted).
          Commonality is satisfied in this case because there are questions of law common to the
   class as to whether Defendant breached the form insurance Policies by failing to pay title or tag
   transfer fees on Florida first-party total loss claims, and there is a common answer to this question
   in interpreting the uniform policy language across the entire putative class. The contract alleged to
   have been breached is the same as to all class members and the conduct alleged to constitute the
   breach is the same as to all class members. Amended Complaint at ¶ 46. Defendant confirmed that
   the Policy language at issue is the same for all Class members. Exh. A at 58:23-59:23, 63:18-24,
   65:23-66:3, 94:6-23. This litigation revolves around whether said Policy language requires
   payment of Transfer Fees. Doc. 61 (Order on Motion to Dismiss) at pgs. 1-2 (“Plaintiff alleges
   Defendants have a practice of refusing to pay full Actual Cash Value (“ACV”), including state and
   local title transfer and vehicle registration fees, to first-party total loss insureds[.]”), pg. 5
   (“Defendants first argue the Court should dismiss the Amended Complaint’s single breach-of-
   contract claim because an insurer is not required to pay title and tag transfer fees as part of the
   actual cash value of a total loss of a motor vehicle.”). There are over 5,000 insureds who, like
   Plaintiff, were not paid Transfer Fees as a part of their original ACV payment. Exh. C (Couch
   Decl.). Resolution of that common issue – whether Defendant’s failure to include transfer fees in
   making ACV payments to total loss insureds constitutes a breach of contract – is the crux of this
   case, and is “one issue whose resolution will affect all or a significant number of the putative class

                                                     9
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 12 of 21



   members.” Williams, 568 F.3d at 1355; see also, e.g., Agan v. Katzman & Korr, P.A., 222 F.R.D.
   692, 697 (S.D. Fla. 2004) (The commonality element is generally satisfied when a plaintiff alleges
   that “[d]efendants have engaged in a standardized course of conduct that affects all class
   members.”). Even were this the only common question, it would satisfy the commonality
   requirement. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 359 (2011) (“[F]or purposes of Rule
   23(a)(2) ‘[e]ven a single [common] question’ will do[.]”) (quotation omitted).
          Moreover, this same common issue was easily found to satisfy the Rule 23(a)(2)
   requirement in virtually identical total-loss class actions. See Jones v. Gov't Emples. Ins. Co., 2019
   U.S. Dist. LEXIS 58201, at *11 (M.D. Fla. Apr. 4, 2019) (“The question of whether GEICO
   breached its contractual obligations to insureds by not paying title or tag transfer fees is common
   to all putative class members and ‘capable of classwide resolution.’”) (citation omitted); Sos v.
   State Farm Mut. Auto. Ins. Co., 2019 U.S. Dist. LEXIS 139680, at *10 (M.D. Fla. May 2, 2019)
   (same, including sales tax); Roth v. GEICO Gen. Ins. Co., 2018 U.S. Dist. LEXIS 226658, at *9
   (S.D. Fla. May 3, 2018) (“Plaintiff also posits that title transfer fees likewise apply equally across
   the class, and likewise present a common question of contract interpretation. The Court agrees that
   these issues are central to Defendant's liability, and resolution of these issues will affect all
   members of the putative class.”).
           iii.   Plaintiff’s Claim is Typical of the Class’ Claim
          “In order to demonstrate typicality, the plaintiff must generally demonstrate that a
   ‘sufficient nexus exists between the legal claims of the named class representatives and those of
   individual class members to warrant class certification.’” A&M Gerber Chiropractic LLC v.
   GEICO Gen. Ins. Co., 321 F.R.D. 688, 698 (S.D. Fla. 2017) (citing Piazza v. Ebsco Indus., Inc.,
   273 F.3d 1341, 1346 (11th Cir. 2001)); see also Fed. R. Civ. P. 23(a)(3). “Stated differently, ‘[t]he
   claim of a class representative is typical if the claims or defenses of the class and the class
   representative arise from the same event or pattern or practice and are based on the same legal
   theory.’” Id. (citing and quoting Williams, 568 F.3d at 1356-57).
          Because Defendant’s conduct was pursuant to a uniform practice of failing to include
   Transfer Fees in paying the ACV of total-loss vehicles, Plaintiff suffered the same harm and in the
   same manner—their identical policy language insurance contracts with Defendant were materially
   breached. See Hines v. Widnall, 334 F.3d 1253, 1256 (11th Cir. 2003) (“[T]ypicality measures
   whether a significant nexus exists between claims of the named representative and those of the

                                                    10
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 13 of 21



   class at large.”); County of Monroe v. Priceline.com, Inc., 265 F.R.D. 659, 668 (S.D. Fla. 2010)
   (typicality met where class representative’s claim was premised on the same injury as class
   members and subject to class-wide proof). Plaintiff was insured under a policy with the same terms
   as class members, and her claim is based on the same theory – that ACV includes costs necessary
   to replace the vehicle, including mandatory Transfer Fees – and is subject to the same defenses,
   meritorious or not, as the Class Members’ claims. Williams, 568 F.3d at 1356-57. Moreover, the
   presence of a unique defense or factual circumstance does not preclude a finding of typicality
   unless it is likely to be central to the litigation. Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d
   1332, 1337 (11th Cir. 1984) (“Typicality, however, does not require identical claims or defenses.
   A factual variation will not render a class representative's claim atypical unless the factual position
   of the representative markedly differs from that of other members of the class.”). Here, there is no
   evidence of any unique claims or defenses, let alone ones precluding a finding of typicality.
           As before, it is significant that courts have found in virtually identical class actions that the
   plaintiffs’ claims were typical of class members’ claims. See Jones, at *12 (“The named Plaintiffs'
   claims are typical of the putative class [because the] named Plaintiffs' claims involve the alleged
   breach of identical contractual provisions pursuant to GEICO's standard practice” of not include
   Transfer Fees in ACV payments); Sos, at *12 (typicality was met in claim against insurer for failure
   to include sales tax and Transfer Fees in ACV payment because “the putative class members'
   claims are approximately identical and proving the named Plaintiff's claim would necessarily
   prove claims classwide[.]”); Roth, at *10 (typicality satisfied because plaintiff was insured under
   identical policy terms, suffered the same injury, and based her claim on the same theories of
   liability as the class). Typicality is similarly satisfied here.
            iv.    Plaintiff and Her Counsel Are Adequate Class Representatives
           Finally, Rule 23(a) requires that the representative parties have and will continue to “fairly
   and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). Fulfilling this
   requirement mandates that: (i) the class representative possesses no interests antagonistic to the
   class, and (ii) class counsel is competent. Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718, 726-
   28 (11th Cir. 1987).
           Plaintiff is committed to protecting the interests of the class by prosecuting the action. See
   Deposition Transcript of Plaintiff Lessie Glover, dated September 27, 2019 (“Glover Depo.”),
   attached as Exhibit E, at 44:11-22; see Prindle v. Carrington Mortg. Servs., LLC, 2016 U.S. Dist.

                                                       11
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 14 of 21



   LEXIS 112881, at *19-20 (M.D. Fla. Aug. 24, 2016) (adequacy requires lack of conflict of interest
   and adequate prosecution). There is no suggestion any conflict of interests exists, and there is no
   threat that action in this litigation could benefit some class members while harming others – either
   class members (none of whom were paid Transfer Fees) are owed Transfer Fees or not, but
   resolution of the question impacts Plaintiff and all class members the same. Valley Drug Co. v.
   Geneva Pharms., Inc., 350 F.3d 1181, 1189 (11th Cir. 2003) (a conflict precluding class
   representation addresses situations where “some party members claim to have been harmed by the
   same conduct that benefitted other members of the class.”
           Moreover, class counsel is experienced in litigating class actions and other complex
   litigation, including successfully litigating class actions with substantially similar issues. Exh. F
   (Phillips Decl.). Further, class counsel possess the resources to litigate the claim. Id. Thus, Plaintiff
   and class counsel will protect the interests of the class and adequately prosecute the claim.
       C. Class Treatment is Appropriate Pursuant to Rule 23(b)
           Having established the Rule 23(a) prerequisites are met, Plaintiff seeks to certify the class
   pursuant to Rule 23(b)(3), which permits class treatment where “questions of law or fact common
   to the members of the class predominate over any questions affecting only individual members,
   and that a class action is superior to other available methods for the fair and efficient adjudication
   of the controversy.” Fed. R. Civ. P. 23(b)(3).
             i.    Common Issues Predominate Over Any Individual Issues
           “Determining whether common questions of law or fact predominate over questions
   affecting only individual members . . . requires a showing that ‘the issues in the class action that
   are subject to generalized proof, and thus applicable to the class as a whole ... predominate over
   those issues that are subject only to individualized proof.’” Bowe v. Pub. Storage, 318 F.R.D. 160,
   176 (S.D. Fla. 2015) (quoting Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1005 (11th
   Cir. 1997)). A complete absence of individual issues is not necessary. Cox v. American Cast Iron
   Pipe Co., 784 F.2d 1546, 1557 (11th Cir. 1986). A plaintiff merely must demonstrate that issues
   which are subject to generalized proof predominate over issues that require individualized proof.
   See, e.g. Klay v. Humana, Inc., 382 F.3d 1241, 1254 (11th Cir. 2004) (“it is not necessary that all
   questions of fact or law be common, but only that some questions are common and that they
   predominate over individual questions”); Rosen, 270 F.R.D. at 681 (citing Kerr v. City of W. Palm



                                                      12
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 15 of 21



   Beach, 875 F.2d 1546, 1558 (11th Cir. 1989) (“Issues that are subject to generalized proof and
   applicable to the whole class must predominate over the issues involving individualized proof.”)).
          Notably, courts routinely find predominance in cases involving the interpretation of
   uniform material insurance provisions. See, e.g., Leszczynski v. Allianz Ins., 176 F.R.D. 659, 675
   (S.D. Fla. 1997) (“A legal determination as to whether the [auto] policy in question covers
   claimants in this factual situation is the predominant question of interest among the class
   members.”); Powers v. Govt. Employees Ins. Co., 192 F.R.D. 313, 318 (S.D. Fla. 1998) (common
   issues predominated for a state class involving an insurer’s breach of its policies by recovering
   under subrogation claims). 5
          Here, questions of law or fact common to class members predominate over any questions
   affecting only individual members. The predominate issue, common to all class members, is
   whether Defendant breached the Policy by failing to properly compensate its insureds. Every class
   member was insured by Defendant under identical material policy terms. Exh. A at 58:23-59:23,
   63:18-24, 65:23-66:3, 94:6-23. Defendant breached the Policy in precisely the same way – by
   failing to pay Transfer Fees on total loss claims – as to over 5,000 insureds. Id. at 37:8-38:10
   (Defendant did not pay Transfer Fees until a change in business practice in 2017); Exh. C (Couch
   Decl.). The damages will be determined based on the flat rate imposed by the State of Florida,
   which is unchanged throughout the class period. See Matera Report at 4 (title fees are the minimum
   flat fees mandated and do not require formulaic calculation); see also Jones v. Gov't Emples. Ins.
   Co., 2019 U.S. Dist. LEXIS 120353 (Jul. 19, 2019) (granting summary judgment in favor of
   certified class of total-loss insureds not paid Transfer Fees in original ACV payment and awarding
   damages of $79.35 to every class member). But even if damages raise some individualized issues,
   such a finding would not defeat class certification. Brown v. Electrolux Home Products, Inc., 817
   F. 3d 1225, 1239 (11th Cir. 2016) (“The ‘black letter rule’ recognized in every circuit is that
   ‘individual damage calculations generally do not defeat a finding that common issues
   predominate.’”) (citing Newberg on Class Actions).




   5
    In fact, as one court pointed out (in a non-insurance case), “claims arising from interpretations of
   a form contract appear to present the classic case for treatment as a class action, and breach of
   contract cases are routinely certified as such.” Kleiner v. First Nat'l Bank, 97 F.R.D. 683, 692
   (N.D. Ga. 1983).
                                                    13
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 16 of 21



           Frankly, not only do common questions predominate over individual questions, it is
   difficult to conceive of any material individual questions at all. For this reason, in Jones, which
   concerned a virtually identical claim – failure to pay the same Transfer Fees in making ACV
   payment to total-loss insureds – the court found that “[p]redominance is easily met.” 2019 U.S.
   Dist. LEXIS 58201, at *17; see also Roth, at *13-14 (noting that “[i]nterpretation of uniform
   material insurance provisions that will determine liability is particularly indicative of
   predominance” and holding the “common legal and factual issues identified in this case”
   addressing underpayment of ACV to total-loss insureds significantly outweighed any individual
   questions). The entire litigation revolves around whether Defendant owed Transfer Fees to
   insureds who suffered a total-loss; the answer to that question will resolve essentially the entire
   litigation as to both liability and damages. Moreover, entitlement to ACV does not requiring
   incurring costs. See, e.g., Mills v. Foremost Ins. Co., 511 F.3d 1300, 1305 (11th Cir. 2004) (ACV
   policy does not require insureds to incur costs before being entitled to payment of ACV); Parkway
   Assocs., LLC v. Harleysville Mut. Ins. Co., 129 Fed. Appx. 955, 962-63 (6th Cir. 2005) (“Indeed,
   even if Parkway chooses not to repair its property at all, it would still be entitled to what it
   bargained for: the actual cash value of its loss[.]”); Bastian v. United Servs. Auto. Ass'n, 137 F.
   Supp. 3d 1272, 1278 (M.D. Fla. 2015) (ACV entitled insureds to replacement costs “regardless of
   whether that amount is actually incurred.”); Roth v. GEICO Gen. Ins. Co., 2018 U.S. Dist. LEXIS
   226554, at *9 (Jun. 13, 2018) (plaintiff was entitled to full ACV even if she never replaced the
   vehicle at all). Evidence of whether a class member replaced their vehicle and incurred costs would
   be irrelevant and is not at issue in this litigation.
           Thus, resolution of the claim is subject to common proof. See Kerr v. City of West Palm
   Beach, 875 F.2d 1546, 1558 (11th Cir.1989) (common issues predominate where they are subject
   to generalized proof). As in Jones and other similar total-loss litigation, predominance is easily
   met here.
             ii.   Class Treatment Is a Superior Method of Adjudication
           Rule 23(b)(3) also requires that class treatment be superior to alternative methods of
   litigation. The focus “is not on the convenience or burden of a class action suit per se, but on the
   relative advantages of a class action suit over whatever other forms of litigation might be
   realistically available to the plaintiffs.” Klay, 382 F.3d at 1269 (citing In re Managed Care Litig.,
   209 F.R.D. 678, 692 (S.D. Fla. 2002) (noting that this factor “requires the Court to determine

                                                       14
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 17 of 21



   whether there is a better method of handling the controversy other than through the class action
   mechanism”)). Generally, where common issues predominate, class treatment is superior because
   “the more common issues predominate over individual issues, the more desirable a class action
   lawsuit will be as a vehicle for adjudicating the plaintiffs' claims.” Id.
           “To determine if the superiority requirement of Rule 23(b)(3) is satisfied, the Court must
   consider the following: (A) the interest of members of the class in individually controlling the
   prosecution or defense of separate actions; (B) the extent and nature of the litigation concerning
   the controversy already commenced by or against members of the class; (C) the desirability or
   undesirability of concentrating the litigation of claims in the particular forum; and (D) the
   difficulties likely to be encountered in the management of a class action.” Jones v. Jeld-Wen, Inc.,
   250 F.R.D. 685, 695 (S.D. Fla. 2008); see also City of St. Petersburg v. Total Containment, Inc.,
   265 F.R.D. 630, 657 (S.D. Fla. 2010). Each of these factors supports the superiority of class
   certification here.
                         1.    Class Member Interests Are Supported by Class Treatment
           The average claim of each class member is approximately $79.85, which is relatively small
   when compared to the cost of litigating a breach of contract case against a large insurance
   company. See Matera Report at 13-14.; see also Leszczynski, 176 F.R.D. at 676 (“Class actions are
   particularly appropriate, where… multiple lawsuits would not be justified because of the small
   amount of money sought by the individual plaintiffs.”); Dickens v. GC Servs. Ltd. P’ship, 706 Fed.
   Appx. 529, 538 (11th Cir. 2017) (reversing denial of class certification because, inter alia, district
   court failed to consider that “low per-class-member recovery militates in favor of class
   adjudication.”). The fact that individual recovery is so low is virtually dispositive on this question.
   Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 617 (1997) (“While the text of Rule 23(b)(3) does
   not exclude from certification cases in which individual damages run high, the Advisory
   Committee had dominantly in mind vindication of the rights of groups of people who individually
   would be without effective strength to bring their opponents into court at all.”); Phillips Petro. Co.
   v. Shutts, 472 U.S. 797, 809 (1985) (noting that the class action mechanism may empower
   “plaintiffs to pool claims which would be uneconomical to litigate individually,” such as when
   most of them “would have no realistic day in court if a class action were not available.”). The
   Southern District has made clear that where the potential recovery is relatively small, as here, the
   inevitable conclusion is that class members cannot have an interest in individual prosecution of

                                                     15
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 18 of 21



   claim for which the recover would not justify such prosecution. See In re Checking Account
   Overdraft Litig., 307 F.R.D. 656, 678 (S.D. Fla. 2015) (“Nearly all of the Class members in these
   actions have claims that are so small that it would cost them much more to litigate individually
   than they could ever hope to recover in damages, and thus there is no reason to believe that the
   Class members have any particular interest in controlling their own litigation.”). This factor clearly
   counsels in favor of class treatment.
                         2.    No Other Litigation Precludes Class Treatment
           Plaintiffs are unaware of any other putative class member filing a lawsuit asserting the
   same claims as asserted in this lawsuit. This factor favors class certification. Klay, 382 F.3d at
   1269 (fact that other class members hadn’t filed similar litigation meant second factor favored
   finding of superiority).
                         3.    It Is Desirable to Concentrate Litigation in This Forum
           The Southern District of Florida is well equipped to handle insurance class actions such as
   this. Moreover, all potential class members currently reside or did reside in Florida during the class
   period, and all relevant transactions occurred in Florida. See Muzuco v. Re$ubmitIt, LLC, 297
   F.R.D. 504, 522 (S.D. Fla. 2013) (finding that because all subject “transactions occurred in Florida,
   litigating this case in a Florida federal district court makes sense.”).
           Moreover, class treatment would conserve judicial resources and offers “substantial
   economies of time, effort and expense” for the parties. Klay, 382 F.3d at 1280; see also, e.g.,
   Upshaw v. Ga. Catalog Sales, Inc., 206 F.R.D. 694, 701 (M.D. Ga. 2002) (“Even if sufficient
   incentive existed for individual claimants to pursue their claims separately, class action treatment
   is far superior to having the same claims litigated repeatedly, wasting valuable judicial
   resources.”). Because the case is subject to generalized proof and common issues of liability and
   damages, it makes little sense to require individual class members to litigate the same issue over
   and over again, even if they were inclined to do so for $79.85. See Kennedy v. Tallant, 710 F.2d
   711, 718 (11th Cir. 1983) (“Separate actions by each of the class members would be repetitive,
   wasteful, and an extraordinary burden on the courts.”). Moreover, this court already issued a
   critical ruling on a Rule 12(b)(6) motion, which impacts the analysis and favors concentrating the
   litigation in this forum. Klay, 382 F.3d at 1271 (“it is desirable to concentrate claims in a particular
   forum when that forum has already handled several preliminary matters.”). This factor also
   indicates class treatment is superior.

                                                     16
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 19 of 21



                        4.    Class Treatment is Manageable
          As an initial matter, manageability will rarely suffice to preclude class treatment. Klay, 382
   F.3d at 1272 (manageability “will rarely, if ever, be in itself sufficient to prevent certification of a
   class.”). Moreover, the crux of this case is the uniform policy provision in question. Damages will
   be determined by simple formula. On this record, the case is not merely manageable as a class, it
   is ideal for class treatment. Cty. of Monroe, Fla. v. Priceline.com, Inc., 265 F.R.D. 659, 672 (S.D.
   Fla. 2010) (“Given the number of issues subject to class-wide proof, there will be no unique
   difficulties in managing this case as a class action, beyond those inherent in complex cases.”).
          Frankly, there are little manageability problems at all – certainly, they do not preclude class
   treatment. The case concerns pure policy interpretation, and liability will almost certainly be
   determined at summary judgment. Damages are a ministerial application of fee amounts imposed
   by the State of Florida (and not subject to individualized proof). Steen v. Capital One (In re
   Checking Account Overdraft Litig.), 2012 U.S. Dist. LEXIS 200108, at *82 (S.D. Fla. Jul. 19,
   2012) (because damages were a ministerial application, class treatment was manageable and
   superior). Moreover, as discussed above, Defendant possesses records of all class members’
   identities and records, including whether they were paid Transfer Fees. Martinez v. Wells Fargo
   Bank, N.A. (In re Checking Account Overdraft Litig.), 307 F.R.D. 630, 650 (S.D. Fla. 2015) (the
   fact that defendant possessed record of putative class members favored finding of manageability).
   This case is ideal for class treatment precisely because it will be easily managed.
                                               V.      NOTICE
          In (b)(3) class actions, Rule 23 requires the “best notice that is practical under the
   circumstances, including individual notice to all members who can be identified through
   reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). In this case, the putative class members were all
   LM General insureds and and thus LM possesses extensive personal identifiers, including current
   addresses, for many class members. Courts routinely find notice by mail to be appropriate. See,
   e.g., Allapattah Servs. v. Exxon Corp., 2006 U.S. Dist. LEXIS 88829 (S.D. Fla. 2006). Further, to
   the extent there exists other means to contact class members, such as email, such methods can be
   used as a back-up option to further ensure putative members are noticed. See, e.g., Guy v. Casal
   Inst. of Nev., LLC, 2014 U.S. Dist. LEXIS 65056 at *7 (D. Nev. May 12, 2014) (permitting notice
   in a class action to be sent by email and/or U.S. Mail); In re Sony Corp. SXRD Rear Projection



                                                     17
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 20 of 21



   Telev. Mktg, Sales Practices & Prods. Liab. Litig., 2010 U.S. Dist. LEXIS 49565 at *5 (S.D.N.Y.
   May 19, 2010).
          Concerning more detailed questions concerning the form of the notice to be sent,
   development of a website, opt-outs, etc., Plaintiff submits that the Parties can collaborate to
   develop a joint notice plan to submit to the Court for approval should this Court certify the Class.

                                          VI.     CONCLUSION
          For the foregoing reasons, Plaintiff respectively requests the Court grant class certification

   pursuant to Fed. R. Civ. P. 23.

   Dated: October 16, 2019                               By:    /s/ Jacob Phillips
                                                                Jacob L. Phillips
                                                                Florida Bar No.: 120130
                                                                Edmund A. Normand
                                                                Florida Bar No.: 865590
                                                                NORMAND PLLC
                                                                3165 McCrory Pl., Ste. 175
                                                                Orlando, FL 32803
                                                                Tel: 407-603-6031
                                                                Fax: 888-974-2175

                                                                Scott Edelsberg, Esq.
                                                                Florida Bar No.: 0100537
                                                                EDELSBERG LAW, P.A.
                                                                19495 Biscayne Blvd., No. 607
                                                                Aventura, FL 33180
                                                                Tel: 305-975-3320
                                                                scott@edelsberglaw.com

                                                                Andrew J. Shamis
                                                                Florida Bar No. 101754
                                                                Garrett O. Berg, Esq.
                                                                Florida Bar No. 1000427
                                                                SHAMIS & GENTILE, P.A.
                                                                14 NE 1st Ave., Ste. 1205
                                                                Miami, FL 33132
                                                                Tel: 305-479-2299
                                                                Fax: 786-623-0915
                                                                ashamis@shamisgentile.com
                                                                gberg@shamisgentile.com




                                                   18
Case 1:19-cv-21900-CMA Document 65 Entered on FLSD Docket 10/16/2019 Page 21 of 21



                                                                  Rachel Dapeer
                                                                  Florida Bar No. 108039
                                                                  DAPEER LAW, P.A.
                                                                  300 S. Biscayne Blvd., No. 2704
                                                                  Miami, FL 33131
                                                                  Tel: 305-610-5223
                                                                  rachel@dapeer.com
                                                                  Attorneys for Plaintiff



                                    CERTIFICATE OF SERVICE

          I hereby certify that on October 16, 2019, the foregoing Amended Motion for Class

   Certification was filed with the Clerk of the Court using the CM/ECF system, which will send

   a Notice of Electronic Filing to all counsel or parties of record.

                                                                  /s/ Jacob Phillips
                                                                  Jacob L. Phillips




                                                    19
